ORDER

PER CURIAM.
Appellant, Tony Honkins (“defendant”), appeals from the judgment of conviction for tampering in the first degree, RSMo § 569.080.1(2) (1986), entered by the Circuit Court of the City of St. Louis after a trial by jury.1 We affirm.
We have reviewed the briefs of the parties and the legal file and find no error. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our decision. State v. Gaines, 807 S.W.2d 678 n. 1 (Mo.App. E.D.1991).

. Defendant did not brief any issues with respect to the denial, of his Rule 29.15 motion after an evidentiary hearing; accordingly, appeal from that judgment is deemed abandoned.